Per curiam.
It is a well-established principle of law that a court lacks power to hear or determine a case concerning subject matters over which it has no jurisdiction. Pokigo v. International Brotherhood of Electrical Workers, 106 N. H. 384, 385; Beausoleil v. United Furniture Workers, 107 N. H. 437. furthermore a court has the power to examine and determine on its own motion whether it has jurisdiction of a matter presented to it. 20 Am. Jur. 2d, Courts, s. 92, p. 453.
The documents presented by the plaintiff apparently relate mainly to grievances arising out of matters pertaining to the armed forces of the United States and related services which are within the exclusive jurisdiction of the federal government. U. S. Const., Art. 1, s. 8; Art. II, s. 1; Art. III, ss. 1, 2. The Superior Court lacked jurisdiction over the subject matter of plaintiff’s complaints and could not properly entertain them. Pokigo v. International Brotherhood of Electrical Workers, supra. Furthermore the Court lacked jurisdiction over most of the numerous parties, several of whom were federal officials, against whom plaintiff sought relief. See Duncan v. McDonough, 105 N. H. 308.
*480We hold that the Presiding Justice properly refused to entertain these actions and that the clerk acting on behalf of the Court properly returned plaintiff’s documents.

Appeals dismissed.

MEMORANDUM.
Mr. Justice Blandin, having attained the age of seventy years on December 20, 1966, retired under the constitutional limitation.
On December 12, 1966, Mr. William A. Grimes, Associate-Justice of the Superior Court, was appointed an Associate Justice of this court, his term beginning December 21, 1966.